DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 2, 4, 11, 13, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge (U.S. Patent Application Publication Number 2011/0120218), and further in view of Williams et al. (U.S. Patent Application Publication Number 20210341331; hereinafter referred to as Williams).  Aldridge discloses that according to an aspect of the invention, a hand-held detection device for determining the height of a material in a rigid-walled container from the outside of the container without accessing the interior of the container comprises: (a) means for detecting, through the wall of the container, the presence or absence of the material inside the container adjacent to the detector; (b) means for generating a first output corresponding to the presence or absence of the material inside the container adjacent to the detector, whereby the location of the surface level of the material inside the container can be determined through the wall of the container by moving the device and observing the first output; (c) means for measuring the vertical distance between the surface level of the material and a reference point associated with the container; (d) means for generating a second output corresponding to the vertical distance between the surface level of the material and the reference point; and (e) a power storage source. According to another aspect of the invention, a method for determining the height of a material in a container comprises the steps of: (a) providing the hand-held detection device; (b) positioning the detection device on the outside of the container adjacent to the surface level of the material; and (c) determining the height of the material contained in the container by using the second output. According to a further aspect of the invention, a method for calculating the volume of a material in a container is provided (Please see the abstract). Williams discloses a consumable level monitoring label apparatus, system and method for physical association with a content-filled consumable to allow for monitoring of a level of the content therein. The apparatus, system and method includes a plurality of labels, each individually manually removable from the label sheet and each comprising: a plurality of electrical conductors forming a sensing module, the sensing module having associated therewith firmware for converting signals associated with the electrical conductors and to an indication of the content level; a communications module for communicating the content level to at least a user display and over at least one network; and a power module for powering at least the sensing module and the communications module. A plurality of perforations are associated with each of the plurality of labels, wherein the plurality of perforations provides for variations in a size of each of the labels upon the manual removal (Please see the abstract). Williams and Aldridge disclose a means of measuring material level in a container and are thus in the same field of endeavor.




  With respect to claim 1, Aldridge discloses and illustrates a non-intrusive portable liquid product measuring device (the abstract discloses a hand-held detection device for determining the height of a material in a rigid-walled container from the outside of the container without accessing the interior of the container) comprising: a housing ( device 120); a sensor supported by the housing and configured to detect one or more fluid levels of a container (detecting means 123; while not explicitly disclosed to be a capacitive sensor, Aldridge discloses in paragraph [0022] that any means that can detect the material level from outside the tank is suitable, thus a capacitive sensor would be obvious to one of ordinary skill in the art); and a measurement system configured to receive information indicative of a geometric measurement of the container (means to measure the vertical distance is disclosed in paragraph [0028]), determine a volume amount of fluid in the container based on the geometric measurement of the container and the one or more detected fluid levels of the container (a method of calculating the volume of the material is disclosed in paragraph [0041]), and output the volume amount of fluid in the container (see paragraphs [0041] and [0042]).  While Aldridge does not explicitly disclose a motion system configured to move the sensor vertically such that the sensor can detect the one or more fluid level of the container, wherein the device is placed proximal to or in abutment with an outer surface of the container, this is simply a matter of automating a manual activity and the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) .)  One of ordinary skill in the art would be motivated to utilize a motion system instead of moving the sensor by hand, for example, in a space where the tank is located in a hazardous environment, thus it is not ideal for a person to be present to move the sensor in order to make measurements of the tank contents. Aldridge fails to disclose any marker or reader to indicate geometric information about the tank.  However, Williams discloses in paragraph [0103] that the proposed embodiments may, embed semi-smart and smart labels on or in the consumables such that a wealth of information beyond identification may be sensed or otherwise conveyed to and by the paired durable, such as exclusively and only upon pairing of the consumable with the durable. That is, the durable may include a plurality of conventional electronics designed to sense/read the detailed consumable information provided by the semi-smart label of the consumable, thus a marker indicating geometric information is contemplated with respect to the information beyond mere identification.  Therefore, one of ordinary skill in the art could utilize such a semi-smart label with the system of Aldridge to give more detailed information about the container being used.  
With respect to claim 2, the device of claim 1 further comprising a signal unit for indicating a detection of a fluid level of the container (a first output 128 is disclosed in paragraph [0026] of Aldridge).
With respect to claim 4, the device of claim 1 wherein the measurement system comprises a non-contact distance sensor configured to determine one or more distances, including a distance between the sensor and a reference point of the container is disclosed as the measuring means is disclosed to measure the distance by sound or light waves 122 in paragraph [0028] of Aldridge.
With respect to claim 11, the device of claim 1 wherein the non-contact distance sensor is selected from the group consisting of a capacitance sensor, LIDAR sensor, RADAR sensor, vision sensor, camera-based sensor, and an ultrasonic sensor is disclosed in paragraph [0028] of Aldridge as a sound waves sensor is disclosed.
With respect to claim 17, a method for determining an amount of fluid in a container having a fluid level, the method comprising: supplying a non-intrusive portable liquid product measuring device (the abstract discloses a hand-held detection device for determining the height of a material in a rigid-walled container from the outside of the container without accessing the interior of the container) comprising: a housing (device 120), a sensor supported by the housing and configured to detect one or more fluid levels of a container (detecting means 123; while not explicitly disclosed to be a capacitive sensor, Aldridge discloses in paragraph [0022] that any means that can detect the material level from outside the tank is suitable, thus a capacitive sensor would be obvious to one of ordinary skill in the art), and a measurement system configured to receive information indicative of a geometric measurement of the container (means to measure the vertical distance is disclosed in paragraph [0028]), determine a volume amount of fluid in the container based on the geometric measurement of the container and the one or more detected fluid levels of the container (a method of calculating the volume of the material is disclosed in paragraph [0041]), and output the volume amount of fluid in the container (see paragraphs [0041] and [0042]); placing the measuring device at a position that is proximal to or in abutment with an outer surface of the container; moving the measuring device along a vertical distance of the container; providing a signal to a user that the measuring device has determined the fluid level of the container; and outputting the volume amount of fluid in a container based on the geometric measurement of the container and the one or more detected fluid levels of the container (see figure 1 which shows the arrangement of the device. Paragraphs [0041] and [0042] of Aldridge disclose finding a volume of material in the container). While Aldridge does not explicitly disclose a motion system configured to move the sensor vertically such that the sensor can detect the one or more fluid level of the container, wherein the device is placed proximal to or in abutment with an outer surface of the container, this is simply a matter of automating a manual activity and the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) .)  One of ordinary skill in the art would be motivated to utilize a motion system instead of moving the sensor by hand, for example, in a space where the tank is located in a hazardous environment, thus it is not ideal for a person to be present to move the sensor in order to make measurements of the tank contents. Aldridge fails to disclose any marker or reader to indicate geometric information about the tank.  However, Williams discloses in paragraph [0103] that the proposed embodiments may, embed semi-smart and smart labels on or in the consumables such that a wealth of information beyond identification may be sensed or otherwise conveyed to and by the paired durable, such as exclusively and only upon pairing of the consumable with the durable. That is, the durable may include a plurality of conventional electronics designed to sense/read the detailed consumable information provided by the semi-smart label of the consumable, thus a marker indicating geometric information is contemplated with respect to the information beyond mere identification.  Therefore, one of ordinary skill in the art could utilize such a semi-smart label with the system of Aldridge to give more detailed information about the container being used. 
With respect to claim 19, the method of claim 17 wherein the measuring device further comprises a motion system configured to move the measuring device along a track; wherein the measuring device is placed proximal to or in abutment with the outer surface of the container; and wherein moving the measuring device along the vertical distance of the container comprises the motion system moving the measuring device along the track is disclosed as paragraph [0035] of Aldridge discloses that the detection device 120 can be attached to an extender such as a metal or wooden pole and figure 1 illustrates the arrangement as claimed.
With respect to claim 20, a method of monitoring an amount of fluid in a container having a fluid level, the method comprising: supplying one or more non-intrusive portable liquid product measuring devices comprising: a housing, a sensor supported by the housing and configured to detect one or more fluid levels of a container, and a measurement system configured to receive information indicative of a geometric measurement of the container, determine a volume amount of fluid in the container based on the geometric measurement of the container and the one or more detected fluid levels of the container, and output the volume amount of fluid in the container; affixing one of the one or more measuring devices to a predetermined reference location along a vertical distance of the container that indicates when a container should be replaced (an indication of empty would provide this function as an empty container is a container that would need replacement); detecting a change in the fluid level via the one or more measuring devices; and determining the amount of fluid remaining in the container based on the geometric measurement of the container and the one or more detected fluid levels of the container is disclosed in view of the discussion of claim 17 above as the claim says one or more measuring devices, and thus one such device would be exactly the same as what claim 17 discloses, and thus the same support in the reference applies.  Further, recording measuring device information including any of the information received by the measurement system, the output of the measurement system, or which of the one or more measuring devices has determined the fluid level of the container, storing recorded measuring device information in a storage unit; providing a signal to a user that a measuring device of the one or more measuring devices has determined the fluid level of the container is well within the preview of one of ordinary skill in the art as measuring of fluid level is disclosed, storing the information or data is a well-known function of a processor, and alerting a user that a measurement has been taken is easily accomplished via software or a processor which can provide various alerts or alarms.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge in view of Williams as applied to claim 1 above, and further in view of Smith (U.S. Patent Number 3,120,757). Smith discloses that the invention relates to a method and means for determining the level of a liquid in a container having no visible level indicator. It is one object of the invention to measure the level of a liquid in a container from a distance. It is another object of the invention to measure the level of a liquid in a container with an apparatus having no physical mechanical or electrical connection with the container (please see the abstract).  Smith, Williams, and Aldridge disclose a means of measuring material level in a container and are thus in the same field of endeavor. 
With respect to claim 3, while Aldridge does not disclose any graduated means of measurement, Smith discloses such a means and illustrates it in Figure 2.  It would be obvious to add such a graduated measuring instrument in order to make it easy to get a quick idea of the amount of material in the container without waiting for the sensor signals. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge in view of Williams as applied to claim 1 above, and further in view of Banks (U.S. Patent Number 3,206,979). Banks discloses that the present invention relates to an apparatus for measuring material level, and more particularly relates to an apparatus which measures the level of a material by utilizing a material sensing device to locate and follow the material level (Please see the abstract). Banks, Williams, and Aldridge disclose a means of measuring material level in a container and are in the same field of endeavor.
With respect to claim 5, Aldridge and Williams fail to disclose a measurement wheel to measure material level.  However, Banks illustrates such a measurement wheel to indicate material level.  One of ordinary skill in the art would be motivated to combine the wheel of Banks with the device of Aldridge in order to obtain a means to double check or have a backup measurement with the Aldridge system. 
Claims 8-10, 12, 14-16, 18, and 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge in view of Williams as applied to claims 1, 17, and 20 above, and further in view of Lichte (U.S. Patent Number 5,303,585).  Lichte discloses a volume sensing system includes electronic circuitry which is electrically connected to an ultrasonic transducer. The transducer is affixed by means of an adaptor to the base of a container having a known configuration. The container holds a liquid and a gas so that a liquid-gas boundary is formed within the container. The transducer generates ultrasonic pulses which propagate through the liquid, are reflected at the liquid-gas boundary, and are received again by the transducer. The received return pulse is converted into an electrical signal which is analyzed by the electronic circuitry to determine the level of the liquid within the container. The level of the liquid within the container is then employed to determine the volume of the liquid within the container in accordance with the configuration of the container. In a preferred embodiment, the adaptor includes an indicator which may be used to identify the configuration of the container (Please see the abstract). Lichte, Williams, and Aldridge disclose a means of measuring material level in a container and are in the same field of endeavor.
With respect to claims 8 and 9, while Aldridge nor Williams explicitly disclose the use of a memory to store information, Lichte discloses such a memory and the use of memory with electronic systems and material measurement systems are well established within the art.  
With respect to claims 10, while Aldridge does not explicitly disclose the use of a Lichte discloses the use of a display (155), and such would be obvious to one of ordinary skill in the art to make it easy to obtain the results measured by the system.
With respect to claims 12, while Aldridge is silent with respect to use of a reference point, Lichte discloses an attachment with reference to the bottom, thus a reference point is established.
With respect to claim 14, while not explicitly disclosed, the use of wireless communication in electronic systems is well established in the art and one of ordinary skill in the art would be motivated to use wireless communication, for example, to enable a system to be able to be monitored remotely.
With respect to claim 15, 16, and 23, use of cloud computing and analytics are well established in the art and thus one of ordinary skill in the art can use such techniques if it makes the system more streamlined in operation. 
With respect to claims 18, a display and memory are disclosed to be used in Lichte.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-12, 14-18, 20, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In order to provide a more compact prosecution, the Examiner would like to address some of the applicant’s arguments that have pertinence to the present rejection. First, the Applicant specifically argued that impermissible hindsight was used to state Aldridge is disclosing or contemplating an ultrasonic sensor.  The Examiner disagrees as Aldridge clearly discloses that any sensor suitable for measuring from the outside surface can be used, thus it is found in the reference itself and not hindsight from the Applicant’s disclosure. Next, the Applicant argues that the reader in Smith is not the same type of reader that is contemplated by the Applicant.  It is argued that the Applicant is intending for a marker code to be a bar code or a QR code, which is not taught by Smith or Aldridge.  In response, the Examiner has applied more relevant art to Williams, which very specifically discloses a semi-smart or smart label that provides similar and possibly more detailed information that a QR code or a barcode can provide (see William, paragraph [0103]), thus a similar type of marker code I disclosed in the prior art and applied with the above rejection. Applicant also further amended the claims for the type of read unit being used, which is also disclosed in Williams, which contemplates a semi smart or smart label that can be read, thus a reader is disclosed in the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861